UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
DEVON THOMAS,                          :        18cv2781(DLC)
                         Plaintiff,    :
               -v-                     :      OPINION AND ORDER
                                       :
THE CITY OF NEW YORK, THE NEW YORK     :
CITY POLICE DEPARTMENT, THE NEW YORK   :
CITY POLICE DEPARTMENT LICENSE         :
DIVISION, JAMES P. O’NEILL, Police     :
Commissioner of the City of New York, :
JONATHAN DAVID, Director of the New    :
York City Police Department License    :
Division, and Detective JOSEPH COOK    :
(Shield No. 6694),                     :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Cindy N. Brown
Peter H. Tilem
188 East Post Road, 3rd Floor
White Plains, New York 10601

For the defendants:
Zachary W. Carter
Corporation Counsel of the City of New York
100 Church Street
New York, New York 10007

Sheryl Neufeld
Mark Muschenheim
Darren Trotter,
of counsel

DENISE COTE, District Judge:

     Plaintiff Devon Thomas (“Thomas”) alleges that his two

handgun licenses were revoked in violation of the Equal

Protection and Due Process Clauses of the U.S. Constitution.
The defendants have moved to dismiss the first amended complaint

(“FAC”).   For the reasons that follow, the motion is granted.



                            Background

    The following facts are drawn from the FAC and attached

supporting documents.   Thomas is an African-American male who

has a history of dismissed arrests.   He was arrested in 1999 and

2008 by defendant New York City Police Department (“NYPD”), and

in 2011 in Nassau County.   All three of his arrests were

dismissed and sealed, and Thomas was paid substantial sums by

the NYPD to settle false arrest claims arising from the 1999 and

2008 arrests.

    In 2013, Thomas was issued two handgun licenses -- a

Restricted Concealed Carry Guard license and a Gun Custodian

license -- by defendant NYPD License Division (“the License

Division”), in connection with his work as a security guard.

Information about his past arrests was available to the License

Division and appears to have been considered by the License

Division before Thomas’s license applications were approved.

    On June 20, 2014, Thomas was observed by NYPD officers at a

political rally with his firearm exposed in a holster outside

his clothing.   He was wearing cargo pants and a tee shirt with

no visible insignia identifying him as a security guard.    The

officers advised him not to display his firearm.   The terms of

                                 2
Thomas’s Restricted Concealed Carry handgun license required

that the firearm was to be carried concealed and not visible to

the public.   This restriction is, however, not typically

enforced when a legally armed guard is on duty in full uniform

with his or her firearm carried in a holster worn as part of

that uniform.   These details were reported to the License

Division’s Incident Unit, and an investigation was commenced,

but no action was taken as a direct result of this incident

(“the 2014 incident”).

     On April 21, 2016, Thomas was observed in the NYPD’s 25th

Precinct with his firearm again exposed outside his clothing.

He later testified that he had gone to the 25th Precinct after

work to visit a friend who was retiring.   Thomas’s Restricted

Concealed Carry Guard license is restricted to the days and

hours that he is actually engaged in employment as a security

guard and travel between work and his residence.   This incident

(“the 2016 incident”) was reported to the Incident Unit and an

investigation was undertaken.

     On May 2, 2016, the License Division sent Thomas a

suspension notice which directed him to surrender his firearms

and forward his licenses to the License Division Incident

Section.   Thomas did not voucher his firearm until July 12,

2016.   On September 1, 2016, the License Division issued a

Notice of Determination informing Thomas that both of his

                                 3
licenses were revoked due to: 1) “The facts and circumstances

surrounding your incident on 4/21/16 for failure to follow rules

of the License Division (Title 38);” 2) “Failure to notify the

License Division that you were the recipient of a criminal court

summons and that an order of protection was issued against you;”

3) “Your history of arrests and incidents;” and 4) “Your failure

to abide by the Rules and Regulations governing your firearms

licenses.”

    Thomas appealed, and on February 1, 2017, he was issued a

notice that a hearing would be held on his appeal on February

15, 2017.    That notice informed Thomas: “On the scheduled

hearing date you must be prepared to present all the relevant

information, documentation, and witnesses necessary to support

your case.”    A hearing was held on February 15, and on October

30, 2017, the License Division issued a Final Agency

Determination informing Thomas that his licenses were revoked.

The hearing report attached to the Final Agency Determination

cited his failure to voucher his firearms at his local precinct

after being directed in writing to do so “immediately” on May 2,

2016; his violation of the major restrictions of his Carry Guard

permit; his failure to inform the License Division that he had

been the subject of an Order of Protection; and his deliberately

false testimony at the hearing.       The hearing officer

specifically stated in her report that she “ma[d]e no finding

                                  4
about the 1999, 2008, and 2011 arrests.”    She further noted that

“such information of these arrests as was available in the

License Division files in 2013 appears to have been carefully

considered by the License Division director, who approved the

issuance of Mr. Thomas’ current CG permit after appeal.”

    Thomas filed his initial complaint in this action on March

29, 2018.    Defendants moved to dismiss that complaint on June 8,

2018.   On June 29, 2018, Thomas filed the FAC.   Defendants’

renewed motion to dismiss was filed on July 20, 2018, and became

fully submitted on August 10.

    In his FAC, Thomas asserts claims arising under the Second

and Fourteenth Amendments, Sections 1981 and 1983 of Title 42 of

the United States Code, and Title VI of the Civil Rights Act.

He principally alleges that the License Division has a “policy”

of considering dismissed arrests in making handgun license

determinations, that this policy disproportionately impacts

African Americans because they are statistically more likely to

have dismissed arrests, and that the policy is a result of

intentional discrimination against African Americans in

violation of the Equal Protection Clause of the Fourteenth

Amendment.

    Thomas further alleges that the notice and hearing he

received with respect to the License Division’s revocation of

his handgun licenses did not comport with constitutional
                                  5
procedural due process standards.     Specifically, he alleges that

the September 1, 2016 Notice of Determination -- which listed

the four grounds supporting the license revocations -- did not

adequately apprise him of the grounds that the License Division

would ultimately rely upon in revoking his licenses, and that

the February 1, 2017 hearing notice did not adequately apprise

him that he would bear the burden at the hearing of proving that

his licenses should not be revoked.



                            Discussion

    “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”     Cohen v. Rosicki,

Rosicki & Assocs., 897 F.3d 75, 80 (2d Cir. 2018) (citation

omitted).   A claim to relief is plausible when the factual

allegations in a complaint “allow[ ] the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”   Progressive Credit Union v. City of New

York, 889 F.3d 40, 48 (2d Cir. 2018) (citation omitted).       A

court “must accept as true all of the allegations contained in a

complaint, though threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.”   Carlin v. Davidson Fink LLP, 852 F.3d 207, 212 (2d

Cir. 2017) (citation omitted).
                                 6
      I.   Thomas’s Equal Protection Claims

      “To state a discrimination claim under the Fourteenth

Amendment Equal Protection Clause and/or § 1981, plaintiffs must

sufficiently allege that defendants acted with discriminatory

intent.”   Burgis v. New York City Dept. of Sanitation, 798 F.3d

63, 68 (2d Cir. 2018).   Discriminatory intent need not be the

only motivation for the defendants’ conduct.   “A plaintiff can

establish a prima facie case of disparate treatment by showing

that animus against the protected group was a significant factor

in the position taken by the municipal decision-makers

themselves or by those to whom the decision-makers were

knowingly responsive.”   Mhany Management, Inc. v. County of

Nassau, 819 F.3d 581, 606 (2d Cir. 2016) (citation omitted).

Discriminatory intent may be inferred from statistical evidence,

but to show discriminatory intent in an “Equal Protection case

based on statistics alone, the statistics must not only be

statistically significant in the mathematical sense, but they

also must be of a level that makes other plausible non-

discriminatory explanations very unlikely.”    Burgis, 798 F.3d at

69.

      As an initial matter, Thomas has not plausibly plead that

his dismissed arrests had any bearing on the License Division’s

final decision after appeal.   In the hearing report accompanying


                                 7
the Final Agency Determination, which Thomas attached to his

complaint, the hearing officer specifically stated that she was

not relying on the arrests in making her decision and that,

indeed, the License Division was aware of the arrests when

Thomas first applied for his licenses and those licenses were

issued.

    The complaint does allege, however, that the dismissed

arrests were considered in the initial revocation decision

communicated in the Notice of Determination of September 1,

2016.   Even if it were relevant to consider this allegation

about an intermediate decision, Thomas has failed to plausibly

allege a violation of the Equal Protection Clause.    His

disparate impact claim fails because he does not plausibly

allege that the License Division acted with discriminatory

intent.   Thomas relies on broad, conclusory allegations of

intent for which he has plead no factual support.    In his

complaint, Thomas alleges that his “race was a motivating

factor” in the License Division’s decision, that the License

Division acted “with the purpose of depriving Plaintiff of the

equal protection and benefits of the law,” and that the License

Division’s policy of considering dismissed arrests “allows

Defendants to intentionally discriminate against African-

American applicants.”   Each of these are conclusory statements

that fall short of Thomas’ pleading burden.
                                 8
     In support of his allegations of intentional

discrimination, Thomas additionally states in his complaint that

African-American handgun license applicants “are intentionally

discriminated against because African-Americans have a greater

number of arrests dismissed by percentage than Caucasians.”       The

fact of disparate impact cannot on its own establish

discriminatory intent.   This is not the sort of statistical

evidence of discriminatory intent that “makes other plausible

non-discriminatory explanations very unlikely.”     Burgis, 798

F.3d at 69.   Thomas also cites the long history of racism in the

United States, going back as far as Dred Scott v. Sanford.       This

has no bearing on whether these particular defendants acted with

discriminatory intent on this particular occasion.     Finally, he

cites to specific instances of corruption within the NYPD as

evidence of the License Division’s bad faith.     Again, these

general allegations offer no indication that the License

Division or any other defendant acted with racially

discriminatory animus in revoking Thomas’s handgun licenses or

in creating a “policy” of considering dismissed arrests.1    In


1 It is also unclear, based upon the information contained in the
FAC, whether a “policy” of considering arrests exists. In
support of this allegation, Thomas cites only one example of an
African-American whose handgun license application was denied in
part because of his history of dismissed arrests. But even if
the License Division does have such a policy, Thomas has not
plausibly alleged that it developed that policy as a result of
discriminatory animus.
                                 9
short, Thomas has failed to “specifically allege . . .

circumstances giving rise to a plausible inference of racially

discriminatory intent.”     Yusuf v. Vassar College, 35 F.3d 709,

713 (2d Cir. 1994).

       II.   Thomas’s Due Process Claim

       Thomas’s procedural due process claim is predicated upon

insufficient notice.2    “The touchstone of due process . . . is

the requirement that a person in jeopardy of serious loss be

given notice of the case against him and the opportunity to meet

it.”    Spinelli v. City of New York, 579 F.3d 160, 169 (2d Cir.

2009) (citation omitted).     The notice must describe the

misconduct with sufficient particularity.     Id. at 172.

       The particularity with which alleged misconduct must
       be described varies with the facts and circumstances
       of the individual case; however, due process notice
       contemplates specifications of acts or patterns of
       conduct, not general, conclusory charges unsupported
       by specific factual allegations.
Id.

       Thomas alleges that he did not have adequate notice before

the hearing of the grounds on which the hearing officer would

ultimately recommend that his license be revoked.     Specifically,




2Thomas, in his opposition to the motion to dismiss,
additionally predicates his due process claim on undue delay.
He does not plead this in the FAC, and it is not appropriately
considered at this stage.
                                  10
he alleges that he had no notice that he was charged with 1)

engaging in a pattern of violating the restrictions of his

license, 2) failing to voucher his firearm when directed, and 3)

providing false testimony in the hearing.     The hearing officer,

he argues, was thus precluded from relying on these grounds in

making her recommendation.   But the Notice of Determination from

which Thomas appealed does apprise him that his license was

revoked due to “the facts and circumstances surrounding your

incident on 4/21/2016 for failure to follow rules of the License

Division,” “your history of . . . incidents,” and “your failure

to abide by the Rules and Regulations governing your firearms

licenses.”   He was thus adequately apprised before the hearing

of the factual circumstances that precipitated the License

Division’s decision to revoke his licenses.     It was, of course,

impossible to give him advance notice that the hearing officer

would find his hearing testimony to be false.

    Thomas also alleges that he was not notified that he would

bear the burden at the hearing of proving that his licenses

should not be revoked.   But the hearing notice that was issued

on February 1, 2017, specifically stated: “On the scheduled

hearing date you must be prepared to present all the relevant

information, documentation, and witnesses necessary to support

you case.”   Moreover, Thomas was represented by counsel at the

administrative hearing, and it is well-established New York law
                                11
that the burden of proof in an administrative hearing is on the

party who initiated the proceeding.    See N.Y. A.P.A. § 306.

    Thomas’s reliance on Spinelli, 579 F.3d 160, is misplaced.

In that case, as here, the regulations provided that a license

suspension “will result in the issuance of a Notice of

Determination Letter to the licensee, which shall state in brief

the grounds for the suspension or revocation and notify the

licensee of the opportunity for a hearing.”    Id. at 172 (citing

38 R.C.N.Y. § 1-04(f)).    The Second Circuit found that this

requirement had not been complied with, and the notice provided

to the licensee was constitutionally inadequate.    The court

specifically noted that, “[h]ad this regulation been complied

with, the notice might have been sufficient, depending on the

specificity of the grounds provided and the promptness of the

hearing.”   Id.   Thomas does not contend that the License

Division failed to comply with the notification requirements set

forth in the Rules of the City of New York, and indeed the

Notice of Determination that he received pursuant to the

regulation is attached to his complaint.    See 38 R.C.N.Y. § 5-

30(h) (“If her/his license is suspended or revoked, the licensee

shall be issued a written Notice of Determination Letter, which

shall state in brief the grounds for the suspension or

revocation of the license and notify the licensee of the

opportunity for a hearing.”)
                                 12
    Additionally, as of the filing of this action, Thomas was

awaiting the outcome of an administrative appeal under Article

78 of the New York Civil Practice Law.   The Second Circuit has

“held on numerous occasions that an Article 78 proceeding is a

perfectly adequate postdeprivation remedy . . . .”   Hellenic Am.

Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 881

(2d Cir. 1996) (collecting cases).   While “[p]laintiffs suing

under 42 U.S.C. § 1983 generally need not exhaust their

administrative remedies,” Roach v. Morse, 440 F.3d 53, 56 (2d

Cir. 2006), the availability of an Article 78 proceeding to

correct any alleged procedural errors is fatal to Thomas’s

procedural due process claim.

    III. Thomas’s Second Amendment Claim

    In his opposition to this motion to dismiss, Thomas cites

out of circuit precedent for the proposition that the Second

Amendment protects a right to carry a handgun outside the home.

Even if that precedent were binding on this Court, Thomas’s FAC

does not challenge the constitutionality of the New York State

and New York City laws governing the issuance of his handgun

license, and that issue is not appropriately raised at this

stage.




                                13
                            Conclusion

    The defendants’ July 20, 2018 motion to dismiss the FAC is

granted.   The Clerk of Court is directed to enter judgment for

the defendants and to close this case.

SO ORDERED:

Dated:     New York, New York
           October 24, 2018



                                ____________________________
                                        DENISE COTE
                                United States District Judge




                                 14
